Citation Nr: 0502616	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-28 797A	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


FINDINGS OF FACT

1.  The veteran's surviving spouse, the moving party, filed a 
motion with the Board of Veterans' Appeals (Board) seeking 
the Board's review a January 2000 Board decision denying 
service connection for the cause of the veteran's death to 
determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The Board received notice on November 21, 2004, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a January 2000 Board decision denying 
service connection for the cause of the veteran's death to 
determine whether that decision involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2004), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2004).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


